Detailed Office Action
	The communication dated 7/12/2022 has been entered and fully considered. Claims 10-15 are withdrawn from examination. Claims 1-15 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-9) in the reply filed on 7/12/2022 is acknowledged. Claims 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/12//2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over COECK (US-2015/0100149), hereinafter COECK. Note that the italicized text below are the instant claims.
Regarding claim 1, COECK discloses A method for calibrating an apparatus for producing an object by means of additive manufacturing {[abstract]}, wherein the apparatus comprises: 
a process chamber for receiving a bath of material which can be solidified by exposure to electromagnetic radiation {[0040], [FIG. 4B] 426 is the chamber that hold the material 424 in a bath-like fashion}; 
a support for positioning the object in relation to the surface level of the bath of material {[FIG. 4B] 420 is the support that holds the “formed object” to surface level 426}; 
and a solidifying device for solidifying a selective layer-part of the material on the surface level by means of electromagnetic radiation {[0040], [FIG. 4B] 412 is the solidifying device and selective layer-part are thick bold lines of the “formed object”}; 
wherein the method comprises the step of providing, on or near the support, a calibration marker that faces the solidifying device {[0048] note marking on the calibration plate that is on the support and faces the laser, [0049] note that calibration place is in the same position as building area, thus facing the laser}, 
and the step of providing a calibration system with an imaging device that can be directed to the support {[0048], [FIG. 4C] note the imaging acquisition is facing the build area}, 
wherein the imaging device is arranged such that an optical path of the imaging device, in use of the apparatus, coincides, at least partly, with an optical path of the electromagnetic radiation of the solidifying device {[FIG. 4C] note that both laser scanning and imaging are co-located with respect to the build area, thus, their optical path coincides}; 
and wherein the method comprises the further steps of: a) determining, with the imaging device, a measure for the position of the calibration marker {[0048] note acquiring images of marking that is calibration marking, [0052] note acquiring the position of the reference of calibration marking}; 
b) controlling the solidifying device for making a solidifying marker that relates to the calibration marker; c) determining, with the imaging device, a measure for the position of the solidifying marker {[0048] note acquiring images of laser spots that is inherently made by the solidifying device, [0052] note acquiring the position of the laser spots, [0043] note the use of computer to control solidifying device}; 
d) determining, with the calibration system, at least a correction vector based on the positions of both the calibration marker and the solidifying marker related to this calibration marker {[FIG. 9] note determining laser marking based on reference marking or calibration marking (916) followed by determining the correction (918) and finally calibration based on the determined correction (920)}.
As described above, COECK teaches determining the position of both reference or calibration marking and laser spots, based on their relative positions. COECK, however, is explicitly silent on this determination being based on a vector that connects these two points.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have recognized that when the positions of two separate marks are imaged and that their distance is assessed, it has been accomplished by determining the shortest distance between these two points which is a line or a vector. Therefore, it is obvious to recognize that the calibration system of COECK works based on this vector analysis. 
Regarding claims 2-5, COECK discloses wherein the step of determining a measure for the position of the calibration marker comprises: determining an expected position of the calibration marker; and controlling, based on the expected position, the apparatus and determining a resulting set position (claim 2), further comprising the step of determining a calibration marker difference vector, defined as the difference between the expected position of the calibration marker and the resulting set position (claim 3), wherein the step of determining the measure for the position of the solidifying marker comprises: determining an expected position of the calibration marker; and controlling, based on the expected position, the apparatus and determining a resulting set position (claim 4), wherein the method further comprises the step of determining a solidifying marker difference vector, defined as the difference between the solidifying marker and the resulting set position (claim 5) {[FIG. 6] 608, 610, and 612: note that calibrating the laser scanner indicates controlling it based on the expected position of the reference markings, and in relation to actual the position of laser markings, and correction based on the vector that was discussed under claim 1; this eventually results in a net position}.
Regarding claim 6 limitation (“wherein the apparatus for producing an object by means of additive manufacturing comprises a further solidifying device, and wherein the method comprises the further steps of: controlling the further solidifying device for making a further solidifying marker that relates to the calibration marker; determining, with the calibration system, a measure for the position of the further solidifying marker; and determining, with the calibration system, at least a further correction vector based on the positions of both the calibration marker and the further solidifying marker related to this calibration marker”), and as discussed under claim 1, COECK discloses one solidification device with all the limitations that is recited in claim 6.
COECK, however, is silent on an “additional solidifying device”. At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have duplicated the solidifying device of COECK, since it has been held that a mere duplication of working parts of a device involves only routine skill in the art {see MPEP 2144.04 (VI)(B)}.
One would have been motivated to have duplicated the solidifying device to accelerate the production of the three-dimensional object.
Regrading claim 7 limitation (“wherein the calibration system comprises at least a further imaging device, wherein the further imaging device is used for obtaining an image of the calibration marker and/or of the further solidifying marker”), and as discussed under claim 1, COECK discloses one imaging device with all the limitations that is recited in claim 7. COECK is, however, silent on an “additional imaging device”. 
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have duplicated the imaging device of COECK, since it has been held that a mere duplication of working parts of a device involves only routine skill in the art {see MPEP 2144.04 (VI)(B)}.
One would have been motivated to have duplicated the imaging device to accelerate the calibration and production of the three dimensional object.
Regarding claim 8, COECK discloses wherein the further imaging device is arranged such that an optical path of the further imaging device, in use of the apparatus, coincides, at least partly, with an optical path of the electromagnetic radiation of the further solidifying device {see claim1, note that the modified COECK that has additional solidifying and imaging devices will have the same configuration as the original solidifying and imagining device disclosed in claim 1, thus the path coincides}.
Regarding claim 9, COECK discloses wherein at least a further calibration marker is provided, and at least part of the method is repeated at least once for the at least one further calibration marker {[0008] note plural reference markings, [0052], [FIG. 7] note that if answer to the box 712 is yes, the process is repeated}.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/           Examiner, Art Unit 1748